Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaclyn Schade on January 5, 2022.

The application has been amended as follows: 
Claims 1 and 4 are rejoined.

Claims 2, 3 and 7 are cancelled.

Claim 1 is amended: A method of winding a pre-impregnated fabric strip onto a sloping surface of a winding tooling having a first end and a second end, the pre-impregnated fabric strip extending lengthwise in a longitudinal direction and widthwise in a transverse direction, the method comprising:
deforming the pre-impregnated fabric strip by applying differing traction forces to the pre-impregnated fabric strip, the traction forces being directed in the longitudinal 
winding the 
wherein the traction device is positioned along a rotation axis that is non-parallel to the axis of revolution and substantially parallel to the sloping surface so as to exert contact pressure on the strip and towards the surface of revolution of the winding tooling as the strip is applied thereto.

Claim 5 is amended: An installation for winding a pre-impregnated fabric strip onto a sloping surface, the installation comprising:
a winding tooling having a first end and a second end and presenting a surface of revolution comprising said sloping surface and including at least one tapering portion forming a nonzero angle with an axis of revolution of the surface of revolution, wherein 
a deformation device present upstream relative to the winding tooling, the deformation device comprising a pair of brake rollers and a traction device present downstream from the pair of brake rollers, the traction device being configured for driving the pre-impregnated fabric strip at speeds that differ across the transverse direction of the strip, wherein the traction device is positioned along a rotation axis that is non-parallel to the axis of revolution and substantially parallel to the sloping surface so as to exert contact pressure on the strip and towards the surface of revolution of the winding tooling as the strip is applied thereto.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Benson et al. (US 2016/0167287) and Mathon et al. (US 2014/0110063) are the closest prior art references.  Benson et al. teaches break rollers and a traction device for driving a fabric strip at different speeds in order to deform the strip for placement on a mandrel/winding tool having a varied radius/tapering surface.  Although Benson et al. does teach compacting the strip on the winding tooling, Benson et al. does not teach the traction device is able to exert a contact pressure on the winding tooling, nor that the compaction roller can be associated with brake rolls or drive the strip at different speeds.  Mathon et al. teaches a similar tapered tooling surface wherein the compacting device has multiple rotatable rollers capable of rotating at different speeds relative to the varying radius of the tooling.  However, Mathon et al. teaches the roller has a profile that corresponds to the outside profile of the mandrel and indicates this merely compacts the strip with free rotation, i.e. passive rotation (See pages 3-4, paragraphs [0056]-[0057]), and thus there is no specific motivation to utilize such a compacting roller at an axis non-parallel to the winding roller axis and configure it to actively drive the rollers at different speeds for deformation across the strip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746